
	

114 S2835 IS: To amend the National Dam Safety Program Act to establish a program to provide grant assistance for the rehabilitation and repair of high hazard potential dams, and for other purposes. 
U.S. Senate
2016-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2835
		IN THE SENATE OF THE UNITED STATES
		
			April 21, 2016
			Mr. Reed (for himself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the National Dam Safety Program Act to establish a program to provide grant assistance for
			 the rehabilitation and repair of high hazard potential dams, and for other
			 purposes. 
	
	
		1.Rehabilitation
			 and repair of high hazard potential dams
 (a)DefinitionsSection 2 of the National Dam Safety Program Act (33 U.S.C. 467) is amended—
 (1)by redesignating paragraphs (4), (5), (6), (7), (8), (9), (10), (11), (12), and (13) as paragraphs (5), (6), (7), (8), (9), (11), (13), (14), (15), and (16), respectively;
 (2)by inserting after paragraph (3) the following:
					
						(4)Eligible high hazard potential dam
 (A)In generalThe term eligible high hazard potential dam means a non-Federal dam that— (i)is classified as high hazard potential by the State dam safety agency in the State in which the dam is located;
 (ii)has an emergency action plan approved by the relevant State dam safety agency; and (iii)the State in which the dam is located determines—
 (I)fails to meet minimum dam safety standards of the State; and (II)poses an unacceptable risk to the public.
 (B)ExclusionThe term eligible high hazard potential dam does not include— (i)a licensed hydroelectric dam; or
 (ii)a dam built under the authority of the Secretary of Agriculture. ;  (3)by inserting after paragraph (9) (as redesignated by paragraph (1)) the following:
					
 (10)Non-Federal sponsorThe term non-Federal sponsor, in the case of a project receiving assistance under section 8A, includes— (A)a governmental organization; and
 (B)a nonprofit organization.; and
 (4)by inserting after paragraph (11) (as redesignated by paragraph (1)) the following:
					
 (12)RehabilitationThe term rehabilitation means the repair, replacement, reconstruction, or removal of a dam that is carried out to meet applicable State dam safety and security standards.
						.
				(b)Program for
 rehabilitation and repair of deficient damsThe National Dam Safety Program Act is amended by inserting after section 8 (33 U.S.C. 467f) the following:
				
					8A.Rehabilitation
				and repair of deficient dams
						(a)Establishment of
 programThe Administrator shall establish, within FEMA, a program to provide technical, planning, design, and construction assistance in the form of grants to non-Federal sponsors for rehabilitation of eligible high hazard potential dams.
 (b)Eligible activitiesA grant awarded under this section for a project may be used for— (1)repair;
 (2)removal; or (3)any other structural or nonstructural measures.
							(c)Award of
				grants
							(1)Application
								(A)In
 generalA non-Federal sponsor interested in receiving a grant under this section may submit to the Administrator an application for the grant.
 (B)RequirementsAn application submitted to the Administrator under this section shall be submitted at such time, be in such form, and contain such information as the Administrator may prescribe by regulation.
								(2)Grant
								(A)In
 generalThe Administrator may make a grant in accordance with this section for rehabilitation of a high hazard potential dam to a non-Federal sponsor that submits an application for the grant in accordance with the regulations prescribed by the Administrator.
								(B)Project grant
 agreementThe Administrator shall enter into a project grant agreement with the non-Federal sponsor to establish the terms of the grant and the project, including the amount of the grant.
 (C)Grant assuranceAs part of a project grant agreement under subparagraph (B), the Administrator shall require the non-Federal sponsor to provide an assurance, with respect to the dam to be rehabilitated under the project, that the owner of the dam has developed and will carry out a plan for maintenance of the dam during the expected life of the dam.
 (D)LimitationA grant provided under this section shall not exceed the lesser of— (i)12.5 percent of the total amount of funds made available to carry out this section; or
 (ii)$7,500,000. (d)Requirements (1)ApprovalA grant awarded under this section for a project shall be approved by the relevant State dam safety agency.
							(2)Cost sharing
 (A)In generalAny assistance provided under this section for a project shall be subject to a non-Federal cost-sharing requirement of not less than 35 percent.
 (B)In-kind contributionsThe non-Federal share under subparagraph (A) may be provided in the form of in-kind contributions. (3)Allocation of fundsThe total amount of funds made available to carry out this section for each fiscal year shall be distributed as follows:
 (A)Equal distribution1/3 shall be distributed equally among the States in which the projects for which applications are submitted under subsection (c)(1) are located.
 (B)Need-based2/3 shall be distributed among the States in which the projects for which applications are submitted under subsection (c)(1) are located based on the proportion that—
 (i)the number of eligible high hazard potential dams in the State; bears to
 (ii)the number of eligible high hazard potential dams in all States in which projects for which applications are submitted under subsection (c)(1).
									(e)Use of
 fundsNone of the funds provided in the form of a grant or otherwise made available under this section shall be used—
 (1)to rehabilitate a Federal dam;
 (2)to perform routine operation or maintenance of a dam;
 (3)to modify a dam to produce hydroelectric power;
 (4)to increase water supply storage capacity; or
 (5)to make any other modification to a dam that does not also improve the safety of the dam.
							(f)Contractual
				requirements
							(1)In
 generalSubject to paragraph (2), as a condition on the receipt of a grant under this section, a non-Federal sponsor that receives the grant shall require that each contract and subcontract for program management, construction management, planning studies, feasibility studies, architectural services, preliminary engineering, design, engineering, surveying, mapping, and related services entered into using funds from the grant be awarded in the same manner as a contract for architectural and engineering services is awarded under—
 (A)chapter 11 of title 40, United States Code; or
 (B)an equivalent qualifications-based requirement prescribed by the relevant State.
								(2)No proprietary
 interestA contract awarded in accordance with paragraph (1) shall not be considered to confer a proprietary interest upon the United States.
							(g)Authorization of
 appropriationsThere is authorized to be appropriated to carry out this section $60,000,000 for each of fiscal years 2017 through 2027, to remain available until expended.
						.
			2.Rulemaking
			(a)Proposed
 rulemakingNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall issue a notice of proposed rulemaking regarding the amendments made by section 1 to the National Dam Safety Program Act (33 U.S.C. 467 et seq.).
			(b)Final
 ruleNot later than 150 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall promulgate a final rule regarding the amendments described in subsection (a).
			
